In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Dye, J.), entered July 27, 2001, which denied its motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The plaintiff seeks to recover the sum of $497,010 from the defendant for breach of contract and goods sold and delivered. The plaintiff established its entitlement to summary judgment based on the affidavit of its controller, documentary evidence, and admissions made by a principal of the defendant in another proceeding. The defendant’s conclusory and unsubstantiated allegations in opposition to the motion failed to establish the existence of a triable issue of fact with respect to its claim that it is entitled to a setoff for breach of a related agreement or with respect to its statute of limitations defense (see Zuckerman v City of New York, 49 NY2d 557, 562). Consequently, the Supreme Court should have granted the plaintiff’s motion. Santucci, J.P., Altman, Townes and Crane, JJ., concur.